In this proceeding to discipline respondent, a suspended attorney, upon charges of misconduct, respondent has submitted an affidavit, sworn to on May 7, 1980, in which he tenders his resignation as an attorney and counselor at law. Respondent was admitted to the Bar by the Appellate Division, First Judicial Department, on March 14, 1955. Respondent acknowledges that he is the subject of an investigation by the Grievance Committee concerning allegations of professional misconduct as set forth in the petition herein. The petition charges respondent, inter alia, with the following misconduct: (1) Failing to prosecute a legal matter entrusted to him and failing to place said matter on the Trial Calendar; (2) Failing to deliver settlement funds on behalf of his client to a department store causing the client to stop payment on the check in the amount of $408 which she had delivered to the respondent; (3) Neglecting various other legal matters entrusted to him; (4) Failing to respond to the letters of the Rockland County Bar Association Grievance Committee and of the petitioner Grievance Committee concerning their respective investigations of the afore-mentioned allegations of misconduct. In his affidavit, Mr. Rivet admits that if charges were predicated upon the misconduct alleged above in a disciplinary proceeding he could not successfully defend himself on the merits. Mr. Rivet states that his resignation is freely and voluntarily given, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation. Under the circumstances herein, Mr. Rivet’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that his name be struck from the roll of attorneys and counselors at law, effective immediately. Hopkins, J. P., Damiani, Titone, Lazer and Mangano, JJ., concur.